     Case 2:18-cv-01078-JCM-EJY Document 65 Filed 10/23/20 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3                                                   ***

 4   LAUSTEVEION JOHNSON,                                     Case No.: 2:18-cv-01078-JCM-EJY
 5                   Plaintiff,
                                                                           ORDER
 6           v.
 7   HIGH DESERT STATE PRISON, et al.,
 8                   Defendants.
 9

10          Before the Court is Defendants’ Motion to Extend Remaining Case Management
11   Deadlines. ECF No. 64. As explained in Defendants’ Motion, counsel for Defendants represents
12   numerous defendants in five other lawsuits brought by Plaintiff. Two of those lawsuits have
13   significant dates set to occur within the next month. Further, since the dispositive deadline of
14   October 22, 2020 was set by the Court, counsel for Defendants had a trial scheduled in one matter
15   and a settlement conference in a second matter, both involving Plaintiff. The dispositive deadline in
16   this matter now also falls during the week of a trial set in a separate matter in which defense counsel
17   is involved. Based on the totality of this information, the Court finds good cause to extend the
18   dispositive motion deadline and the concomitant joint pretrial order deadline.
19          Accordingly, IT IS HEREBY ORDERED that Defendants’ Motion to Extend Remaining
20   Case Management Deadlines (ECF NO. 64) is GRANTED nunc pro tunc.
21          IT IS FURTHER ORDERED that the deadline for filing dispositive motions shall be
22   December 21, 2021.
23

24

25

26

27

28
                                                      1
     Case 2:18-cv-01078-JCM-EJY Document 65 Filed 10/23/20 Page 2 of 2




 1          IT IS FURTHER ordered that the deadline for filing the joint pretrial order shall be January

 2   19, 2021; provided, however, that if one or more dispositive motion is pending on that date, the

 3   deadline for filing the joint pretrial order shall be advanced to 60 days after the date an order or

 4   orders are issued deciding the pending dispositive motion(s).

 5          DATED this 23rd day of October, 2020.

 6

 7
                                                         ELAYNA J. YOUCHAH
 8                                                       United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
